Opinion issued August 27, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00616-CV
____________

JAMES ZARYCHTA, Appellant

V.

JOHN WORLDPEACE, Appellee



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2008-53929



MEMORANDUM  OPINION
	Appellant, James Zarychta, has filed a motion to dismiss his appeal.  More than
10 days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, we grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
	We overrule all other pending motions in this appeal as moot.  We direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.